Citation Nr: 0631079	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  92-13 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for a chronic seizure 
disorder.  

3.	Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  

4.	Entitlement to compensation for the residuals of a closed 
head injury under the provisions of 38 U.S.C.A. § 1151.  

5.	Entitlement to compensation for the residuals of a 
laceration of the liver under the provisions of 
38 U.S.C.A. § 1151.  

6.	Entitlement to compensation for the residuals of a 
fracture of the left femur under the provisions of 
38 U.S.C.A. § 1151.  

7.	Entitlement to an increased rating for right foot 
tendonitis, currently evaluated as 10 percent disabling.  

8.	Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978 and from February 1979 to April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Washington, DC, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in August 2000 and July 
2003.

The veteran testified at a hearing before a Member of the 
Board in June 2006.  At that time, the veteran withdrew the 
issue of service connection for the residuals of a ruptured 
appendix from appellate consideration.  

The issues of service connection for a seizure disorder and 
the residuals of dental trauma, an increased evaluation for 
tendonitis of the right foot, and those involving 
compensation under the provisions of 38 U.S.C.A. § 1151 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	PTSD is not currently demonstrated.  

2.	A psychosis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Irritable bowel syndrome is currently manifested by 
alternating diarrhea and constipation as well as complaints 
of blood in the stool, and is productive of no more than 
moderate impairment.  


CONCLUSIONS OF LAW

1.	PTSD was neither incurred in nor aggravated by service nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	The criteria for a rating in excess of 10 percent for 
irritable colon syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7319 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in February 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  A January 2003 VCAA letter notified 
the appellant of the information and evidence necessary to 
substantiate his claim for an increased evaluation.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated in a May 2005 supplemental statement of the 
case without "taint" from prior adjudications.  Thus, to 
decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and his claims 
for increased evaluations, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection and claims for increased 
evaluations, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  



Service connection for PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including a psychosis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is seeking service connection for PTSD as a 
result of his military service.  Review of the record shows 
that he has been afforded numerous psychiatric evaluations by 
VA and has been receiving outpatient therapy for psychiatric 
disorders for several years, but there has been no diagnosis 
of record of this disorder.  An October 2001 PTSD screen was 
negative. 

The veteran currently carries diagnoses of organic mood 
disorder, bipolar disorder, and schizophrenia, none of which 
was manifested during service or within one year thereafter 
and none of which has been shown to have had any relation to 
service.  These disabilities are not diagnostic of the 
specific disorder PTSD, for which service connection is 
claimed.  As this disability is not currently manifested, 
service connection must be denied.  While the veteran has 
given sworn testimony to the effect that he believes that he 
currently manifests PTSD as a result of service, it is noted 
that he is a layman, and, as such, is not competent to give 
an opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Increased Rating for Irritable Bowel Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for the irritable bowel syndrome was 
granted by the RO in a December 1983 rating decision.  A 
noncompensable evaluation was assigned at that time and 
continued in a 1992 rating decision that the veteran 
appealed.  The veteran's rating was increased to 10 percent 
disabling in 1993 by the decision of a hearing officer.  The 
veteran continued his appeal from the 10 percent award.  

An examination was conducted by VA in September 1990.  At 
that time, the veteran complained of stomach problems.  
Examination of the digestive system showed no 
hepatosplenomegaly and no palpable abdominal masses.  There 
was no abdominal tenderness.  There was normal peristalsis.  
No diagnosis relative to the gastrointestinal system was 
made.  

The veteran was again examined by VA in January 1993.  At 
that time he complained of abdominal pain that was cramplike 
and diffuse.  He also had complaints of occasional loose 
stools, sometimes with blood or mucous.  He stated that he 
had lost five pounds over the last six months and had nausea 
and vomiting.  He had diarrhea once per week depending on the 
type of foods that he ate, and stated that his pain was 
intermittent and not relieved by antacids.  Examination 
showed a diffuse tenderness over the right lower quadrant, 
with no guarding and increased bowel sounds.  The diagnosis 
was history of irritable bowel syndrome.  

An examination was conducted by VA in August 2001.  At that 
time, the veteran complained of alternating diarrhea and 
constipation, increased flatulence, and bloating.  He stated 
that his symptoms were relieved by belching, gas, as well as 
by bowel movements.  He had never undergone an endoscopy.  He 
stated that he had approximately seven flair-ups per year of 
irritable bowel syndrome.  He had been treated with diet 
modifications, such as avoidance of fried foods, as well as 
the use of Pepto Bismol, with success.  He had no history of 
nausea, vomiting, hematemesis, coffee ground emesis, melena 
or bright red blood per rectum.  There was also no history of 
fever, chills, nausea, vomiting or of weight loss.  On 
examination, the abdomen was soft, nontender and 
nondistended.  Bowel sounds were in all four quadrants.  
There was no evidence of hepatosplenomegaly and no palpable 
masses.  There was no evidence of any hernias.  The pertinent 
diagnosis was irritable bowel syndrome, symptoms controlled 
with diet modification and medical therapy.  

VA outpatient treatment records, dated from 1983 to February 
2004, have been received and reviewed.  These records show 
that the veteran was given occasional treatment for abdominal 
complaints.  When last evaluated, in April 2003, the veteran 
denied having pain, nausea, vomiting, diarrhea, or melena, 
but stated that he did have bright red blood in small amounts 
in his stool.  This was intermittent and not associated with 
any change in bowel habits.  It was noted that there was a 
positive history of hemorrhoids.  The assessments at that 
time included hemorrhoids, but not irritable bowel syndrome.  

For mild irritable colon syndrome, with disturbances of bowel 
function with occasional episodes of abdominal distress, a 
noncompensable evaluation is warranted.  For moderate 
disability, with frequent episodes of bowel disturbances, 
with abdominal distress, a 10 percent evaluation is 
warranted.  For severe symptoms, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.114, Code 7319.  

The veteran is shown to have intermittent complaints of 
diarrhea and constipation as well as occasional vomiting and 
nausea.  For a 30 percent evaluation, these complaints of 
abdominal distress would have to be more or less constant.  
The record does not show complaints of this magnitude.  The 
occasional complaints of blood in the stool have apparently 
been attributed to the veteran's non-service-connected 
hemorrhoids.  Under these circumstances, a rating in excess 
of the current 10 percent evaluation is denied.  


ORDER

Service connection for PTSD is denied.  

A rating in excess of 10 percent for irritable bowel syndrome 
is denied.  


REMAND

The veteran is seeking service connection for a seizure 
disorder that he asserts is the result of a head injury that 
he sustained while on active duty.  Review of the service 
medical records shows no incurrence of such an injury, but it 
is noted that the records from the veteran's first period of 
service have not been associated with the claims file.  The 
Board notes that this period of active service was with the 
National Guard.  It is not clear if all potential sources for 
service medical records with the National Guard have been 
contacted.  It is believed that an additional search for 
these records should be undertaken prior to appellate review.  
As the veteran's claims regarding the residuals of a closed 
head injury, the laceration of the liver, and a fracture of 
the left femur are related to a motor vehicle accident that 
the veteran states was the result of his seizure disorder, it 
is believe that these issues must be held in abeyance until 
resolution of this matter.  

Regarding the veteran's claim for service connection for the 
residuals of dental trauma, it is noted that the service 
dental records regarding treatment of teeth numbered 4 and 5, 
include a notation, in January 1983, that the veteran had 
traumatized ridges.  There is no indication whether this is 
due to dental trauma and the veteran had not had a recent 
dental examination performed by VA.  This should be 
undertaken prior to appellate consideration.  

Regarding the veteran's claim for an increased rating for 
tendonitis of the right foot, it is noted that, on remand by 
the Board in August 2000, an examination of the right foot 
was ordered.  While an examination was conducted in August 
2001, only the veteran's non-service-connected left foot was 
examined.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, another examination is required prior to 
appellate consideration.  

However, the Board further notes that there is some 
discrepancy as to whether or not service connection has been 
established for the correct foot.  The veteran insisted at 
the August 2001 examination that he never had a right foot 
disability, but that he has always had a left foot 
disability.  The veteran's original claim for service 
connection, dated May 1983, states that it is for a left foot 
condition, although the word "right" appears to have been 
crossed out.  The July 1983 VA examination notes only 
findings referable to the right foot.  The December 1983 
rating decision which established service connection for the 
foot disability initially states the claim is for a left foot 
disability, but the word "left" has been crossed out and 
the word "right" written by hand.  The bottom of the 
decision establishes service connection for tendinitis of the 
right foot.  However, while this decision refers to service 
medical records that show treatment for a right foot injury 
in September 1979, a review of these records shows that the 
September 1979 records do not refer to which foot was 
injured.  Instead, October 1979 follow up records clearly 
state that it was the left foot that sustained the injury in 
service.  

Given the veteran's consistent contentions that his 
disability affects his left foot and not his right, and given 
that there is some support for his contentions in the service 
medical records, the Board finds that the issue of clear and 
unmistakable error has been raised, and the RO should 
determine whether or not there is clear and unmistakable 
error in the December 1983 rating decision which established 
service connection for right foot tendinitis, or the February 
1995 rating decision which denied service connection for a 
left foot disability.  This determination must be made prior 
to completing the other requested development pertaining to 
the veteran's service connected foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request that 
an additional search for the veteran's 
service medical records, particularly 
those from his first period of active duty 
from January 1978 to May 1978, be 
conducted.  All pertinent sources for 
storage of service medical records in the 
National Guard should also be contacted.  
Documentation of the replies from every 
source contacted should be placed in the 
claims folder. 

2.  The RO should arrange for a special 
dental examination.  The examiner should be 
requested to render an opinion regarding 
whether the notation in the service dental 
records regarding traumatized ridges in the 
veteran's mouth are the residuals of dental 
trauma, specifically trauma from a sudden 
external force as contemplated in VA 
regulations.  See 38 C.F.R. § 3.381(b).  The 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent or 
greater) that any current disability may be 
related to any dental trauma found.  

3.  The RO should consider whether or not the 
December 1983 rating decision which 
established service connection for right foot 
tendinitis contains clear and unmistakable 
error in regards to whether it was the right 
foot or left foot for which service 
connection is warranted.  Whether or not the 
February 1995 rating decision contains clear 
and unmistakable error should also be 
considered.  Any corrective action deemed 
necessary should be taken.  

4.  After the completion of the development 
requested in paragraph three, the RO should 
arrange for the veteran to undergo a special 
orthopedic examination of the foot for which 
service connection has been established to 
ascertain the current extent of the veteran's 
service-connected foot tendonitis.  All 
indicated tests and studies should be 
conducted, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning the 
severity of the disability, to include 
observations of pain on motion, deformity, 
excess fatigability, incoordination, weakened 
movement and other functional limitations, if 
any.  The claims folder must be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


